THE THIRTEENTH COURT OF APPEALS

                                   13-14-00365-CV


                           In the Matter of J. M. B., A Child


                                  On Appeal from the
                    449th District Court of Hidalgo County, Texas
                            Trial Cause No. J-192-14-K


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion.       No cost are assessed as appellant is

exempt from payment.

      We further order this decision certified below for observance.



August 7, 2014